Citation Nr: 0937101	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from May 1974 to May 2004.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Atlanta, Georgia, which, in 
pertinent part, granted service connection for bilateral 
hearing loss and arteriosclerotic heart disease and assigned 
noncompensable disability evaluations. 

In a June 2006 rating determination, the RO increased the 
Veteran's disability evaluation for his arteriosclerotic 
heart disease from noncompensable to 10 percent and assigned 
an effective date of June 1, 2004, the effective for the 
original grant of service connection for arteriosclerotic 
heart disease.  

Thereafter, the Pittsburgh, Pennsylvania, VARO assumed 
jurisdiction.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for arteriosclerotic heart disease is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  

The Board notes that the Veteran has raised the issue of 
service connection for diverticular disease.  As this issue 
is not currently before the Board, it is referred to the RO 
for appropriate action.  


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than 
level II hearing impairment in the right or left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.

The Veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
Veteran in substantiating the claim.


Hearing Loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  Level IV hearing impairment requires a 
puretone threshold average of 98+ where speech discrimination 
is 92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 82 to 98+, speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 50 to 73; and speech discrimination of 68 to 74 
percent and a puretone threshold average of 0 to 49.  
38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In conjunction with his request for service connection for 
bilateral hearing loss, the Veteran was afforded a VA 
examination in October 2004.  At the time of the examination, 
the Veteran reported having occasional difficulty hearing, 
especially with noise.  The Veteran was noted to have 
received hearing aids in September 2004.  His condition had 
not resulted in any lost time from work.  

Pure tone thresholds, in decibels, were: 25, 25, 35, and 40 
decibels in the right ear and 20, 20, 20, and 40 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 percent in the left ear.  

The Veteran was diagnosed as having bilateral mild high 
frequency hearing loss.  

In his May 2005 notice of disagreement, the Veteran indicated 
that he did not agree with the assigned disability evaluation 
and he stated that his combined hearing loss and tinnitus 
evaluation should be 20 percent.  

The Veteran was afforded an additional VA examination in 
April 2006.  At the time of the examination, the Veteran 
reported having difficulty with following a normal 
conversation in the presence of even minimal background noise 
and difficulty hearing conversations in the car, at the 
movies, or when in meetings.  The condition had not resulted 
in any lost time from work.  

Pure tone thresholds, in decibels, were: 20, 35, 45, and 50 
decibels in the right ear and 20, 20, 20, and 40 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 88 percent in the left ear.  

The Veteran was diagnosed as having bilateral sensorineural 
hearing loss.

In a September 2006 statement, the Veteran indicated that it 
was his belief that his condition continued to deteriorate 
just as every previous evaluation had predicted.  He noted 
that this would occur as a natural part of aging and that he 
had to increasingly use his hearing aid.  

At the October 2004 VA audiological examination, the Veteran 
was shown to have an average puretone hearing loss in the 
right ear of 31 decibels and an average puretone hearing loss 
in the left ear of 25 decibels, with 96 percent speech 
discrimination in the right ear and 96 percent in the left 
ear, which translates to level I hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.

At the April 2006 VA audiological examination, the Veteran 
was shown to have an average puretone hearing loss in the 
right ear of 38 decibels and an average puretone hearing loss 
in the left ear of 25 decibels, with 88 percent speech 
discrimination in the right ear and 88 percent in the left 
ear, which translates to level II hearing in the right ear 
and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

The findings do not meet the criteria for evaluation as an 
exceptional pattern of hearing loss.

The Board notes that the Veteran has indicated that his 
hearing loss is worse than that which is currently 
demonstrated by the audiological evaluations of record.  
However, as the criteria for a higher evaluation of 10 
percent have not been met (level I hearing in the better ear 
with level X or XI hearing in the worse ear; level II hearing 
in the better ear with level V to XI hearing in the worse 
ear; level III hearing in the better ear and level IV to VI 
hearing in the worse ear; or level IV hearing in the better 
ear with Level IV or V hearing in the poorer ear), the appeal 
must be denied.

Table VIa is not for application because the Veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c), 4.86(a).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by hearing loss and 
complaints of difficulty in speech discrimination.  The 
rating criteria contemplate loss of hearing and speech 
discrimination.  His disability is, thus contemplated in the 
rating schedule.  The Veteran has also reported that his 
hearing loss has not resulted in any lost time from work.  No 
exceptional factors have been alleged.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

With regard the claim for an increased evaluation for his 
arteriosclerotic heart disease, the Board notes that 
subsequent to the last VA examination performed in March 
2006, the Veteran, in an April 2009 statement, indicated that 
he was being seen by a German cardiologist for his heart 
based upon a referral from the local military health clinic.  
As the Veteran has placed VA on notice about the existence of 
such records an attempt must be made to obtain these records.  
See 38 C.F.R. § 3.159. 

The Board further observes that as the Veteran has been 
referred to a cardiologist for treatment, an increase in 
severity with regard to his arteriosclerotic heart disease 
may have occurred.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names, addresses, and treatment dates, 
for all treatment providers who have 
treated him for arteriosclerotic heart 
disease from 2004 to the present.  After 
obtaining proper authorization from the 
Veteran, obtain and associate with the 
claims folder copies of all treatment 
records of the Veteran from all 
identified facilities.  If the requested 
records are not available, it should be 
documented as to what steps were taken 
when attempting to obtain these records.  
See 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected arteriosclerotic 
heart disease.  All necessary tests and 
studies should be performed, to include 
the appropriate exercise test(s) needed 
to properly calculate the veteran's METs 
(metabolic equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should note whether the 
Veteran has chronic congestive heart 
failure or left ventricular dysfunction 
with an ejection fraction, and if so, 
what percentage.  The claims folder 
should be made available to the examiner.  
All findings should be reported in detail 
and a complete rationale provided for 
each opinion.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


